                        IN THE UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF ARKANSAS
                                WESTERN DIVISION

STEVEN A. MOSLEY,
SHERYL M. MOSLEY, RONALD
KELTNER, and GINNY KELTNER                                                       PLAINTIFFS

v.                              Case No. 4:17-cv-00500 KGB

JIM MORLEY, in his official capacity as
Director of Building, Code Enforcement
and Permits for the City of Maumelle and
CITY OF MAUMELLE, ARKANSAS                                                     DEFENDANTS

                                         JUDGMENT

       Pursuant to the Order entered on this date, it is considered, ordered, and adjudged that

plaintiffs Steven A. Mosley, Sheryl M. Mosley, Ronald Keltner, and Ginny Keltner’s claims

against defendants Jim Morley, in his official capacity as Director of Building, Code Enforcement,

and Permits for the City of Maumelle, and City of Maumelle, Arkansas, are dismissed with

prejudice.

       It is so adjudged this 15th day of May, 2019.


                                                            Kristine G. Baker
                                                            United States District Judge
